UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7247



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY B. ALEXANDER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-98-106-3)


Submitted:   December 16, 2004         Decided:     December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony B. Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Tony Alexander seeks to appeal from the district court’s

orders denying relief on his motions filed following the denial of

his 28 U.S.C. § 2255 (2000) motion.             The orders are not appealable

unless      a    circuit     justice   or   judge   issues   a     certificate    of

appealability.          28    U.S.C.   §    2253(c)(1)   (2000);     see   Reid    v.

Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004).                  A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his or her constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                   See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have       independently    reviewed     the   record   and    conclude   that

Alexander has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal.

                To the extent that Alexander’s notice of appeal and

appellate brief can be construed as a motion for authorization to

file a successive § 2255 motion, we deny such authorization.                      See

United States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert.

denied, 124 S. Ct. 496 (2003).               We dispense with oral argument

because the facts and legal contentions are adequately presented in


                                        - 2 -
the materials before the court and argument would not aid the

decisional process.



                                                    DISMISSED




                            - 3 -